BILLINGS, Judge,
dissenting.
By the stratagem of alleging hypothetical constitutional challenges to the validity of statutes, appellant seeks to bypass appellate review by the court of appeals and confer jurisdiction on this Court in what is nothing more and nothing less than a cost-rate dispute.
The principal opinion tacitly recognizes the lack of our jurisdiction but declines to initially shear the alleged constitutional invalidity of the statutes from the cost-rate issue in order for this Court to retain jurisdiction.
The court of appeals has original jurisdiction to review the judgment of the trial court and we should not encourage litigants to circumvent the appellate process by pseudo constitutional attacks on the validity of a statute or constitutional provision.
I dissent and would transfer the case to the court of appeals.